 Case 8:18-cv-02869-VMC-CPT Document 299 Filed 04/30/21 Page 1 of 2 PageID 4903



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION

                                     CLERK’S MINUTES

CASE NO.: 8:18-cv-2869-T-33CPT                             DATE:      April 30, 2021

HONORABLE           VIRGINIA        M.       HERNANDEZ
COVINGTON
THE HURRY FAMILY REVOCABLE TRUST, ET AL.                   PLAINTIFF COUNSEL
                                                           Kenneth George Turkel and James
      Plaintiffs,                                          Cullen Mooney

                                                           DEFENDANT COUNSEL
v.                                                         David Banker
                                                           Harold Holder
CHRISTOPHER FRANKEL

      Defendant
COURT REPORTER: David Collier                              DEPUTY              Tamecika Lee
                                                           CLERK:

TIME: 9:05 AM – 11:50 PM; 12:01 PM – 12:48 PM; 2:57 COURTROOM:                 14B
PM – 3:11 PM; 3:32 PM – 3:44 PM; 3:53 PM – 4:03 PM
TOTAL: 4 hours 8 minutes


PROCEEDINGS:        JURY TRIAL (Day 5)

9:05 AM     Court called to order. The Court and the parties discussed the jury instructions and
            verdict form.

9:48 AM     Jury enter the courtroom.

9:51 AM     Plaintiff’s closing arguments.

10:44 AM    Defendant’s closing arguments.

11:40 AM    Plaintiff’s rebuttal.

11:50 AM    Short break.

12:01 PM    Court back in session. Defendant’s oral motion for mistrial is DENIED, for the
            reasons stated on the record.

12:05 PM    Jury enter the courtroom.
 Case 8:18-cv-02869-VMC-CPT Document 299 Filed 04/30/21 Page 2 of 2 PageID 4904




12:06 PM   Jury instructions.

12:48 PM   Jury excused from the courtroom. Court in recess. Jurors begin deliberating.

2:57 PM    Court back in session. Questions from the jury.

3:11 PM    Court in recess.

3:32 PM    Court back in session.

3:34 PM    Jury enters the courtroom. Jury reached a verdict in favor of the plaintiff. The
           courtroom clerk publishes the verdict. The jurors are polled.

3:44 PM    Jurors excused.

3:53 PM    The Court addresses the parties. Plaintiff’s renewed motions to strike and motion
           for mistrial are DENIED, for the reasons stated on the record. Defendant’s motion
           for directed verdict is DENIED, for the reasons stated on the record.

4:02 PM    Defendant’s oral motion to renew motion for directed verdict and for judgment
           notwithstanding the verdict, written brief will be submitted to the Court.

4:03 PM    Court adjourned.
